DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed 11/19/2021, with respect to the rejection(s) of claim(s) 8-9 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheinkopf (US 20150265206 A1) and Austin (Quantification of Motion and Cry Characteristics of NAS Newborns; NPL).

Priority
2. 	It is noted that the effective filing date of the claimed invention is considered the filing date of the PCT/US18/26419 (04/06/2018) since the provisional lacks all of the limitations in the instant claims. Since the effective filing date is 04/06/2018, the art of Austin (Quantification of Motion and Cry Characteristics of NAS Newborns; NPL) applied below in the U.S.C. 103 rejection constitutes as prior art.  

Claim Objections
2.	Claim 8 is objected to because of the following informalities:  “obtain the a estimated cepstrum” should be amended to “obtain an estimated cepstrum”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has amended the claim to include the steps of  “providing the set of features to a classification algorithm that has been trained on a set of training examples, each training example representing a previously recorded digital recording of a cry of an infant and a label representing one of a first class, representing a presence of Neonatal Abstinence Syndrome, and a second class, representing the absence of Neonatal Abstinence Syndrome and; generating, at the classification algorithm, a classification for the one of the neonate and the infant into one of the first class or the second class”. However, there is not support in the specification for classifying the features using a trained algorithm into a first and second class which are indicative of a presence or absence of Neonatal Abstinence Syndrome (NAS). It is not clear how this algorithm is being used to determine a presence or an 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf (US 20150265206 A1) in view of Austin (Quantification of Motion and Cry Characteristics of NAS Newborns; NPL 2017). 
	In regards to claim 8, Sheinkopf discloses a computer-implemented method for diagnosing Neonatal Abstinence Syndrome in one of a neonate and an infant (Par. 0008 discloses a method for diagnosing the cry of an infant), the computer-implemented method comprising: 
filtering a digital recording of an infant cry from the one of the infant and the neonate to produce a first filtered digital signal (Par. 0010 discloses filtering the cry of an infant to produce a first signal); 
applying to the first filtered digital signal an inverse discrete Fourier transform to obtain an estimated cepstrum of the first filtered digital signal (Par. 0011 discloses obtaining an estimated cepstrum value via a discrete Fourier transform); 
generating a set of features from the estimated cepstrum, the set of features comprising a fundamental frequency of the first digital signal (Par. 0011 discloses generating a fundamental frequency from the signal). 
Sheinkopf discloses utilizing algorithms for detecting features of interest, however, Sheinkopf does not disclose providing the set of features to a classification algorithm that has been trained on a set of training examples, each training example representing a previously recorded digital recording of a cry of an infant and a label representing one of a first class, representing a presence of Neonatal Abstinence Syndrome, and a second class, representing the absence of Neonatal Abstinence Syndrome and; generating, at the classification algorithm, a classification for the one of the neonate and the infant into one of the first class or the second class.
However, in the same field of endeavor, Austin discloses in the Abstract using algorithms/programs as well as the Finnegan Scoring Method (as disclosed in the applicant’s 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf and modified them by classifying the data into classes that represent the presence and absence of NAS, as taught and suggested by Austin, for the purpose of diagnosing NAS in an infant. 
	In regards to claim 12, the combined teachings of Sheinkopf and Austin as applied to claim 1 discloses the computer-implemented method of claim 8, wherein the set of features further comprises a value representing a duration of a vocal component of the infant cry from the at least one of the infant and the neonate (Par 0066 of Sheinkopf).
	In regards to claim 13, the combined teachings of Sheinkopf and Austin as applied to claim 1 discloses the computer-implemented method of claim 8, wherein the set of features further comprises a value representing a duration between vocal components of the infant cry from the at least one of the infant and the neonate (Par. 0066 of Sheinkopf). 
	In regards to claim 14, the combined teachings of Sheinkopf and Austin as applied to claim 1 discloses the computer-implemented method of claim 8, wherein the set of features further comprises a value representing a frication of the infant cry from the at least one of the infant and the neonate (Par. 0098 of Sheinkopf).
5.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf and Austin as applied to claim 8 and in view of Abeyratne (US 20150073306 A1).
	 The combined teachings of Sheinkopf and Austin as applied to claim 1 discloses the computer-implemented method of claim 8, except for wherein the classification algorithm is a support vector machine.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf and Austin and modified them by having the classification algorithm be a support vector machine, as taught and suggested by Abeyratne, since is a well-known classification algorithm found to be useful in sound classification.
6.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf and Austin as applied to claim 8 and in view of Holley (US 20110313689 A1).
	The combined teachings of Sheinkopf and Austin as applied to claim 1 discloses the computer-implemented method of claim 8, except for wherein the set of features further comprises a value representing a decibel level of the infant cry from the at least one of the infant and the neonate.
	However, in the same field of endeavor, Holley discloses acoustic analysis wherein the cepstrum value is determined and a decibel level is a feature generated from this (Par. 0061) in order to better analyze sound or noise qualities.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf and Austin .
7.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf and Austin as applied to claim 8 and in view of Barr (Preventing abusive head trauma resulting from a failure of normal interaction between infants and their caregivers; NPL).
	The combined teachings of Sheinkopf and Austin as applied to claim 1 discloses the computer-implemented method of claim 8, except for wherein the set of features further comprises a value representing a dysphonation of the infant cry from the at least one of the infant and the neonate.
	However, in the same field of endeavor, Barr discloses acoustic analysis of infant cries wherein dysphonation is a value considered (Pg. 17297, Col. 2, second paragraph) in order to better analyze sound or noise qualities of an infant cry.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf and Austin and modified them by having the dysphonation analyzed, as taught and suggested by Barr, in order to better analyze sound or noise qualities of an infant cry.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 January 2022